Howell, J.,
dissenting. As I understand articles 2398, 2412 R. C. C. and the jurisprudence relating thereto, I do not think a wife can any more bind herself, by the compromise of a suit against her for a draft of her husband, than she can by confessing judgment in such suit.
The law declares that she can not bind herself for debts contracted by him before or during the marriage, and this she can not do either directly or indirectly. The marital influence is just as potent in effecting a compromise, as a confession of judgment or execution of a notarial act, by which the wife is sought to be made responsible for a • debt of the husband or community.
What can not be done directly can not be done indirectly, and a third person advancing or loaning the money to the wife for effecting a compromise of such a debt or suit obtains no more right against the wife than the original creditor.
I therefore dissent in this case.
Rehearing refused.